DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz (PGPub 20100015567) in view of Krueger (USPN 2679657).
With regards to claim 1, Elbaz teaches a dental hygiene system, comprising: a dental cleaning tip (113), the tip comprising rounded protrusions (114) configured to optimize teeth cleaning and gum stimulation; a supporting member (figure 11, 120), wherein the supporting member includes a tip coupling mechanism (11), wherein the tip coupling mechanism is configured to connect the dental cleaning tip to the supporting member; and an angled handle (148), wherein the angled handle is configured to couple to the supporting member, wherein the supporting member is coupled to the angled handle, wherein the tip coupling mechanism permits attachment and removal of the dental cleaning tip; wherein the dental cleaning tip includes a first flat surface and a second flat surface (figure 3, Z1) oriented parallel along a conical axis of the dental cleaning tip to maximize dental hygiene; and wherein the bases of the rounded protrusions increase in size from an apex of the dental cleaning tip to a base of the dental cleaning tip (figure 2).
Elbaz teaches all the essential elements of the claimed invention however fails to teach that the handle angle extends away from the supporting member.  Krueger teaches a brush with a handle (1, 2) that is angled and can either extends away from or towards a supporting member (5) (figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
With regards to claim 2, the rounded protrusions are conical in shape.
With regards to claim 3, the dental cleaning tip comprises a fluid channel (116) for facilitating fluid delivery through any suitable region of the dental cleaning tip.  
With regards to claim 4, the rounded protrusions include a first subset (s1) and a second subset (s2) that are staggered along the conical axis of the cleaning tip.  
With regards to claim 5, the first flat and second flat surface of the dental cleaning tip are configured to permit stimulating a user’s gums and wherein the first and second flat surfaces are configured to permit the rounded protrusions to clean periodontal pockets.
With regards to claim 6, the dental tip includes a collapsible apex (paragraph 0060) to allow for bending of the tip when in use.
With regards to claim 7, the dental cleaning tip is constructed of an elastomeric material (abstract).
With regards to claim 8, the tip coupling mechanism provides friction based coupling (paragraph 0057) that permits removal of the dental cleaning tip and interchanging with a second dental cleaning tip.
With regards to claim 9, the supporting member comprises an extending core (figure 11, 111), wherein the tip coupling mechanism is attachable to the extending core, a handle coupling region (146) comprising a handle coupling mechanism for coupling and decoupling to a handle, and a body region (149, figure 13) for connecting the extending core and the handle coupling region.  
With regards to claim 10, the tip coupling mechanism comprises an annular ring (figure 5, element 117) protrusion adapted for coupling by mechanical interference with one or more dental tips, 
With regards to claims 11-13, Elbaz fails to teach the details of angled handle, however Krueger teaches that the angled handle has a supporting member coupling region (5), a user grip region (1) and an intermediate region (2) for connecting the supporting member coupling region and the user grip region (claim 11).  Krueger further teaches that the intermediate region includes a curved bend to facilitate accessibility by the dental tip to various dental regions (curve is on element 2) (claim 12).  The intermediate region includes an increasing diameter as the distance increases from the supporting member coupling region to the user grip region (figure 2 shows the increasing in diameter near the grip member).  Therefore the combination of Elbaz and Krueger read on the claim limitations.  
With regards to claim 14, Elbaz teaches a method of providing a dental hygiene system, comprising: providing a dental cleaning tip (113), the tip comprising rounded protrusions (114) configured to optimize teeth cleaning and gum stimulation; providing a supporting member (figure 11, 120), wherein the supporting member includes a tip coupling mechanism (11), wherein the tip coupling mechanism is configured to connect the dental cleaning tip to the supporting member; and providing an angled handle (148), wherein the angled handle is configured to couple to the supporting member, wherein the supporting member is coupled to the angled handle, wherein the tip coupling mechanism permits attachment and removal of the dental cleaning tip; wherein the dental cleaning tip includes a first flat surface and a second flat surface (figure 3, Z1) oriented parallel along a conical axis of the dental cleaning tip to maximize dental hygiene; and wherein the bases of the rounded protrusions increase in size from an apex of the dental cleaning tip to a base of the dental cleaning tip (figure 2).
Elbaz teaches all the essential elements of the claimed invention however fails to teach that the handle angle extends away from the supporting member.  Krueger teaches a brush with a handle (1, 2) that is angled and can either extends away from or towards a supporting member (5) (figure 1).  It would 
With regards to claim 15, the rounded protrusions include a first subset (s1) and a second subset (s2) that are staggered along the conical axis of the cleaning tip.  
With regards to claim 16, the first flat and second flat surface of the dental cleaning tip are configured to permit stimulating a user’s gums and wherein the first and second flat surfaces are configured to permit the rounded protrusions to clean periodontal pockets.
With regards to claim 17, the dental tip includes a collapsible apex (paragraph 0060) to allow for bending of the tip when in use.
With regards to claim 18, the supporting member comprises an extending core (figure 11, 111), wherein the tip coupling mechanism is attachable to the extending core, a handle coupling region (146) comprising a handle coupling mechanism for coupling and decoupling to a handle, and a body region (149, figure 13) for connecting the extending core and the handle coupling region.  
With regards to claim 19, the tip coupling mechanism comprises an annular ring (figure 5, element 117) protrusion adapted for coupling by mechanical interference with one or more dental tips.
With regards to claim 20, Elbaz fails to teach the details of angled handle, however Krueger teaches that the angled handle has a supporting member coupling region (5), a user grip region (1) and an intermediate region (2) for connecting the supporting member coupling region and the user grip region.  Krueger further teaches that the intermediate region includes a curved bend to facilitate accessibility by the dental tip to various dental regions (curve is on element 2).  The intermediate region includes a decreasing diameter as the distance increases from the supporting member coupling region to the user grip region (figure 2 shows the decrease in diameter near the supporting member).  Therefore the combination of Elbaz and Krueger read on the claim limitations.  
Relevant art
USPN 5896615, D526125 and 6170111 teach relevant prior art and should be considered when amending the claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/               Primary Examiner, Art Unit 3723